RICHARDS, J.
This is a proceeding in error arising out of the action of the Lucas Common Pleas in setting aside a sale of real estate made by the sheriff on execution.
The purchaser bought the property under the misapprehension that he could apply a mortgage which he held on the property in payment of the purchase price.
Only two questions are involved in this case. First, was the order setting aside the sale a final order to which error may be prosecuted? Second, was the court guilty of an abuse of discretion in setting aside the sale? The Court of Appeals held:
1. An order setting aside a sheriff’s sale made on execution is a final order from which a proceeding in error may be prosecuted.
2. Contention that purchaser’s misapprehension was a mistake of law and not a mistake of fact, and therefore setting aside the sale was an abuse of discretion, is not in accord with the authorities on this point.
Judgment affirmed.